DETAILED OFFICE ACTION

Applicant’s amendment filed on 08 April 2022 is acknowledged and entered.  Following the amendment, claims 33 and 35-38 are canceled, claims 27 and 30-32 are amended, and the new claims 40 and 41 are added.    
Currently, claims 27, 30-32, 34, 40 and 41 are pending, and claims 27, 34, 40 and 41 are under consideration.  Claims 30-32 remain withdrawn from further consideration as being drawn to a non-elected invention. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 33 are moot as the applicant has canceled the claim.
The rejection of claims 27 and 34 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 4/8/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Claims
Claim 40 is objected to for the following informalities, appropriate correction is required:
Claim 40 recites “wherein said an inflammatory condition or disease …”; the following is suggested: “wherein said inflammatory condition or disease …” (delete “an”).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 27, 33 and 34 remain rejected, and the new claims 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the reasons of record set forth in the previous Office Actions mailed on 8/6/2020, 3/15/2021, and 1/6/2022.
Applicants argument filed on 08 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.    
At pages 6-7 of the response, the applicant argues that one of the main teachings from the application is that cancer cells are involved in the generation of immunosuppressive peptides that downregulate the immune response of the host, thus allowing for the cancer cells to proliferate (specification at [0007]), and the immunosuppression caused by peptides produced by cancer cells is characterized by reduced proliferative capacity of lymphocytes (i.e., a type of PBMC), for example. Id. at [0009]; that inflammatory diseases and disorders are well known to be associated with hyperactive immune responses, in particular hyperproliferation of lymphocytes, and immune activation that results due to the aberrant proliferation of lymphocytes leads to inflammation and graft rejection in organ transplant recipients (see the Khanna reference); and that applicant has discovered that the immunosuppressive peptides produced by cancer cells are useful in treating inflammatory conditions, especially inflammatory diseases characterized by a hyperproliferation of lymphocytes; and the claimed peptide of claim 27 demonstrates this immunoinhibitory effect as shown in the working examples (Id. at [0082]), wherein peptide 3026 (comprising the KYLYEIAR) inhibited proliferation of PBMCs, which evidences the ability of the peptide 3026 to suppress the immune system, accordingly, the claimed peptides are useful for the treatment of inflammatory conditions or diseases in an art accepted model of immune suppression.
This argument is not persuasive for the reasons of record and the following: first, in the working examples discussed in [0082] (publication) and Fig. 9, peptide 3026 (and the other two peptides) does not seem to show significant difference in inhibiting PHA induced proliferation of PBMCs of (only) two healthy controls (left panels “No dHSA”), though all three peptides inhibited dHSA modulated PHA induced proliferation of PBMCs.  However, it is unclear what the significance of such results is.  Additionally, in the working examples discussed in [0084] (publication) and Fig. 10, peptide 3026 (and 3027 and 3029) had no statistically significant effect on IL-2 induced proliferation, indicating that it is likely that peptide 3026 may not have inhibitory effect on T lymphocytes (as argued based on the Khanna reference above).  Further, the working examples discussed in [0086] (publication) and Fig. 11, peptide 3026 had no certain effect in LPS-induced IL-6 production in one of the controls (PBMC 2), but had a clear biphasic effect in the other (PBMC1), and in the latter case, the IL-6 production was stimulated at the three highest concentrations and was clearly inhibited at the lowest concentration, which results vary and are inconsistent.  The working examples discussed in [0087] (publication) and Fig. 12 show that similar to the effect of the new series of peptides on PBMC from healthy controls, also PBMC from cancer patients showed considerable inter-individual differences, and peptides 3026 and 3027 both had a stimulatory effect (LPS-induced IL-6 production) in the renal cell carcinoma patient.  Note, once again, while the IL-6 production assay is not only one aspect of inflammatory function, it is at least a more relevant disclosure in the present specification with respect to inflammatory diseases as IL-6 is a well-known pro-inflammatory cytokine, and has a pathological role in many inflammatory diseases.  Furthermore, in FIG. 17, which is an analysis of the effect of four different peptides on IL-2 induced proliferation of PBMCs from healthy controls, peptide 3026, once again, showed no inhibitory effect.  Clearly, these results vary significantly and are extremely inconsistent, thus, no conclusion of any kind can be drawn from such results.  As discussed previously, overall, the specification provides no evidence supporting the claimed method of treating an inflammatory disease such as psoriasis, allograft rejection, GVH, ischemia-reperfusion injury, chronic inflammatory diseases, and an autoimmune disease, with a peptide of albumin, which is 8-50 amino acids in length and comprises the amino acid sequence of SEQ ID NO:115.  In addition, the experimental results in the specification further indicate the unpredictable nature of the functional activities of the dHSA peptides.  Therefore, the claimed method of treatment is not enabled, as clearly, undue experimentation would be required for one skilled in the art prior to using the claimed invention.  

Written Description 
Claims 27, 33 and 34 remain rejected, and the new claims 40 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the previous Office Action mailed on 1/6/2022.
Applicants argument filed on 08 April 2022 has been fully considered, but is not deemed persuasive for the reasons below.    
At page 7 of the response, the applicant argues that the functional activity of the claimed peptides is set forth in the Enablement discussion above, and the functional activity of the claimed peptides was established in the working examples of the subject application (see [0082]); that the relevance of the ACS binding data is also provided in the application, namely the ACS binding study identifies peptides that bind to immune cell surface receptors (see specification [0102]); and that claim 27 has been amended to recite "administering the isolated peptide fragment of human albumin ..."; thus, claim 27 is fully described, and the exemplary peptides shown in the application support the Written Description of the claimed subject matter. 
This argument is not persuasive for the reasons of record and above.  Further, again, it is unclear as to how the identified peptides in the ACS (artificial cell surface) binding study would indicate in any way that the peptides are therapeutically useful in treating inflammatory diseases?  Furthermore, as discussed above, the results of the working examples in the specification demonstrate variable and inconsistent data for peptide 3026, including promoting the production of the pro-inflammatory cytokine (IL-6, for example).  Therefore, the specification does not disclose any peptide meeting limitations of the claims (said peptide and for treating an inflammatory condition or disease), and does not provide adequate written description for the genus of the peptide as claimed.  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 40 is indefinite for the recitation “wherein said an inflammatory condition or disease comprises hyperproliferation of lymphocytes” because it is unclear what the term “hyperproliferation of lymphocytes” is meant or encompasses.  For example, how does “hyperproliferation of lymphocytes” differ from increased lymphocyte proliferation; and does “hyperproliferation of lymphocytes” encompass lymphocyte malignancy?  Neither the specification nor the claim defines the term; and in fact, such a term (“hyperproliferation”) does not even exist in the specification.  The metes and bounds of the claim, therefore, cannot be determined.  
The remaining claim is included in this rejection because it is dependent from the specifically mentioned claim without resolving the indefiniteness issue belonging thereto.

Conclusion:
No claim is allowed.


Advisory Information:	
		Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
			A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/10/22